668 So.2d 1107 (1996)
John D. BECTON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 95-04639.
District Court of Appeal of Florida, Second District.
March 6, 1996.
*1108 PER CURIAM.
John Becton challenges the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) in which he alleges that, among other things, he has been denied credit for jail time served while awaiting trial. The trial court attached voluminous case abstracts, an order of probation, and relevant judgment and sentence sheets, none of which refute Becton's claim. Accordingly, we reverse.
In his motion Becton alleges specific dates he spent in jail for which he asserts that credit has not been properly awarded toward his prison term. Because his motion is facially sufficient as to this claim, the trial court's denial may not be upheld unless the attachments to the order justify the denial. Summerall v. State, 637 So.2d 370 (Fla. 2d DCA 1994); Smith v. State, 624 So.2d 351 (Fla. 2d DCA 1993). In its order the court recites the dates, with one clerical error, and explains that an earlier correction of jail time credit rectified any errors which had occurred at the sentencing proceeding. The attachments to the order denying Becton's motion detail the progress of the cases under consideration, but do not include information which is necessary to calculate accrued jail time credit such as dates of arrest, bonding, or recommitment. Neither do the attachments reflect that the earlier correction addressed the same jail credit now being claimed. Therefore, the order does not refute Becton's claim.
This case is remanded to the trial court to reconsider the defendant's claim regarding jail credit. The other claims raised in the motion are without merit. If the trial court again denies the motion, it shall attach those documents that conclusively refute the jail credit claim. Becton must seek appellate review of that order within thirty days.
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and FULMER and QUINCE, JJ., concur.